[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 661 
Affirming.
The appellant, as its name indicates, is a common carrier. It undertook, for hire, to transfer a large quantity of furniture, household goods, and wearing apparel for the appellees from Louisville, Ky., to Hendersonville, Tenn., and while in transit by truck the entire shipment was destroyed by fire. This action was instituted by the owners to recover of the carrier the value of the property destroyed, resulting in the recovery by plaintiffs of a judgment for $3,200. Failing to obtain a new trial in the court below the carrier appeals. The grounds of complaint and the relevant facts will appear appropriately in the opinion in discussing and disposing of the various contentions.
1. The first complaint of the action of the court below is grounded upon an order sustaining a demurrer to a paragraph of the answer pleading, in substance, that the agent of appellees falsely stated the value of the property lost, thereby obtaining a lower rate of transportation and preventing the carrier from providing adequate insurance to protect itself from a casualty such as occurred. Substantially the same matter was pleaded in another paragraph of the answer, with the exception of the allegation respecting the insurance.
In so far as the pleading asserted a contract purporting to relieve the carrier from its common-law liability, it was void (Constitution, sec. 196); and in so far as it attempted to rely upon the fraud of the shipper, it was defective in failing to set forth facts showing that the carrier was in truth deceived by the valuation alleged *Page 662 
(Southern Express Co. v. Fox  Logan, 131 Ky. 257,115 S.W. 184, 117 S.W. 270, 133 Am. St. Rep. 241). The pleading shows that the carrier could not have been defrauded, as the goods were not hidden or of a peculiar character, but consisted simply of furniture and ordinary household goods, about which the carrier was as well advised as the shipper. 14 Am.  Eng. Enc. of Law, 86-106; 20 Cyc. 14, 32; Adams Express Co. v. Walker, 119 Ky. 121, 83 S.W. 106, 26 Ky. Law Rep. 1025, 67 L.R.A. 412; Southern Exp. Co. v. Fox  Logan, 131 Ky. 263,115 S.W. 184, 117 S.W. 270, 133 Am. St. Rep. 241; Chesapeake  O. R. Co. v. Hall, 136 Ky. 379, 124 S.W. 372, Ann. Cas. 1912A, 364.
The omission from the pleading of the essential allegations indicated is not supplied by the conclusion of the pleader that the carrier was deceived. The statement of mere legal conclusions in a pleading is forbidden by the Code and disregarded by the court as surplusage. Newman (3d Ed.) Pleading and Practice, sec. 207; Machen v. Bernheim, 93 S.W. 621, 29 Ky. Law Rep. 427; Ky. Judicial Dictionary, vol. 1, p. 623.
Neither does the pleading set forth facts constituting an estoppel. It omits the essential element already observed and the further ingredient of materiality. Crescent Grocery Co. v. Vick, 194 Ky. 727, 240 S.W. 388.
In so far as the facts averred in the pleading were relevant on the issue of value, they were admissible and actually admitted in evidence, and the ruling of the court on the demurrer was not erroneous or prejudicial.
2. The next criticism is leveled at the action of the court in refusing to give an instruction offered by the appellant. The instruction offered advised the jury that if the plaintiff's falsely, fraudulently, and knowingly misrepresented the value of the articles to be worth the sum of $1,500, and they should believe that the carrier accepted them upon such misrepresentations, then plaintiffs were estopped to claim from the carrier any greater sum than $1,500. Appellant's agent testified that he examined carefully the furniture and household goods to be shipped and asked one of the appellees, or their agent, to make an appraisement of the goods, and that, after a conference, it was stated that $1,500 would be sufficient. He also stated that he carried a blanket policy of insurance for $1,000, and pursuant to the valuation obtained an additional policy of $500. The testimony was denied *Page 663 
by the appellees, but, for the purpose of testing the propriety of the instruction offered, it is necessary to assume that the transaction occurred as detailed by appellant's agent. It appears that the agent was familiar with the property and knew as well as the owner the probable value of it. It was apparent to the most casual observer that the property was worth more than $1,500. There was at least one single article that was worth approximately that sum. Under section 196 of the Constitution of Kentucky, no common carrier is permitted to contract for relief from its common-law liability. It is clear that if the testimony tended to prove a contract, which is doubtful, the contract was void under that section of the Constitution. Adams Express Co. v. Walker, 119 Ky. 121,83 S.W. 106, 26 Ky. Law Rep. 1025, 67 L.R.A. 412; Southern Exp. Co. v. Fox  Logan, 131 Ky. 257, 115 S.W. 184, 117 S.W. 270, 133 Am. St. Rep. 241.
But the appellants insist that by the common law, which prevails in this state, a shipper is not permitted to deceive a carrier or practice a fraud upon it and thereafter take advantage of such deception. But it does not appear that the appellant was deceived. The property was exhibited to it, and it was not in a sealed package or a closed box. It knew exactly what was delivered to it, and the facts shown do not bring the case within the rule of estoppel or fraud which prevails in this state. Southern Exp. Co. v. Fox  Logan, 131 Ky. 257,115 S.W. 184, 117 S.W. 270, 133 Am. St. Rep. 241; C.  O. Ry. Co. v. Hall, 136 Ky. 379, 124 S.W. 372, Ann. Cas. 1912A, 364.
The case here is unlike Illinois Central Railway Co. v. Fontaine, 217 Ky. 211, 289 S.W. 263, 52 A.L.R. 1064, where valuable jewelry was packed in a trunk without the knowledge of the carrier, and was stolen by the carrier's agent. Here the property consisted of furniture and household goods, the character and value of which the carrier knew, and the loss did not result from larceny, but the property was destroyed by fire while in the custody of the carrier. Goods of the character involved in this case are not embraced by the exceptions indicated in the Fontaine case. The carrier is absolutely liable for the loss of goods intrusted to it in a case like this one. Farley v. Lavary, 107 Ky. 523, 54 S.W. 840, 21 Ky. Law Rep. 1252, 47 L.R.A. 383. *Page 664 
In the case just cited a transfer company undertook to carry goods from Lexington to Nicholasville, and they were destroyed by fire while in its custody. It was held that the carrier was liable as an insurer for the value of the goods lost. Stiles et al. v. L.  N. R. R. Co., 129 Ky. 175, 110 S.W. 820, 33 Ky. Law Rep. 625, 18 L.R.A. (N.S.) 86, 130 Am. St. Rep. 429; C. N. O.  T. P. Ry. Co. v. Rankin, 153 Ky. 730, 156 S.W. 400, 45 L.R.A. (N.S.) 529; Louisville, Henderson  St. Louis Ry. Co. v. Southern Seating  Cabinet Co., 157 Ky. 772, 164 S.W. 90. It is clear, therefore, that the testimony did not require the court to give the instruction offered by the appellant, and there was no error in refusing it.
3. It is next insisted that the instruction on the measure of damages was incorrect. It is conceded that the instruction given was in accordance with the decision of this court in the case of Davis v. Rhodes, 206 Ky. 340 266 S.W. 1091, but it is contended that the household articles lost in this case do not come within the reason of the rule because they were bequeathed to the owners by a relative and were not in use. It is said that the appellees had other household furniture and wearing apparel, and it was not necessary to replace the goods lost. It appears in the evidence, however, that this very property had been in use by the owners from the time they acquired it and it was being removed by them to their Tennessee home for the purpose of use there. It was not intended for resale, but for use by the owners. If it could be said that some of the wearing apparel of the old lady from whom the property was received was of little value or not capable of use, yet the ruling did not prejudice the appellant. The verdict was considerably less than the proved value of the goods lost, and it does not appear that any substantial amount was allowed for the loss of the wearing apparel formerly used by Mrs. Adams. The trial court ruled correctly in applying the principle of Davis v. Rhodes to the facts of this case.
4. It is next insisted that the court erred in directing the jury to find for the plaintiffs, but, as we have seen, a carrier is absolutely liable for the loss of goods of the character here involved, except in certain instances not appearing in this case. Farley v. Lavary, 107 Ky. 523,54 S.W. 840, 47 L.R.A. 383; C. N. O.  T. P. Ry. Co. v. Rankin,153 Ky. 730, 156 S.W. 400, *Page 665 
45 L.R.A. (N.S.) 529; Louisville, Henderson  St. L. Ry. Co. v. Southern Seating  Cabinet Co., 157 Ky. 772, 164 S.W. 90.
Since the delivery and loss of the goods were admitted, the court was warranted in directing the jury to find for the plaintiffs the value of the goods lost in accordance with the measure of damages incorporated in the instruction on that subject. C. N. O.  T. P. Ry. Co. v. Mullane's Adm'r, 151 Ky. 499,  152 S.W. 555.
5. It is next urged that the court erred in instructing the jury to disregard the counterclaim of appellant. The counterclaim consisted of an allegation that the appellees had carelessly packed the trunks and boxes shipped by including in their contents inflammable materials of an inherently dangerous nature, as a result of which the fire was caused, resulting in the loss of appellant's truck. There was no proof of any negligence on the part of the owners in packing the goods. In fact, some of the goods were repacked by appellant's agents, and all of them were carefully packed. The evidence showed that nothing of an inflammable character was included in the shipment, and there was no testimony tending to prove that the fire resulted from any inherent quality of the goods. When there is no proof to sustain a claim asserted, the court is justified in directing the jury to disregard it. McClain v. Boyett, 185 Ky. 97, 214 S.W. 816; Baize v. Ill. Cent. R. R. Co. (Ky.), 127 S.W. 478; W. U. Tel. Co. v. Teague, 134 Ky. 601,  121 S.W. 484.
6. It is strenuously insisted that the court erred in permitting the jury to have in its possession a list of the property lost, which had not been introduced in evidence. The petition set forth a list of the lost property and the same list was repeated in the answer, in connection with the denial of its value, or that it was delivered to the carrier. The list consisted of more than a hundred items of separate value and had been testified about at great length. It appears from the bill of exceptions that after the jury had retired to their room they expressed to the sheriff a desire to see the judge. The judge responded to the request and immediately returned to the courtroom and announced in the presence of counsel for both litigants that the jury desired the list of the articles alleged to have been lost by the plaintiffs, and which the witnesses had used in testifying. The judge then obtained the list from one of the plaintiffs and delivered it to the *Page 666 
jury. No objection was made by the appellant's counsel, although he was present, and witnessed the transaction. After the verdict, counsel complained of the action of the court in that respect and filed an affidavit that he did not object or except at the time for the reason that he had not been afforded an opportunity to examine the paper, except in the hands of the plaintiffs while testifying and was unable to remember or reproduce the contents of the paper. It is apparent that counsel permitted the paper to go to the jury in the belief or hope that it would benefit appellant, which effect it probably had. Plaintiffs had placed a valuation of $5,829.20 on the property lost, all of which was minutely listed and valued in the paper. The jury did not accept the plaintiff's valuation, as the verdict was for only $3,200. Counsel not only failed to object to the paper being sent to the jury, but likewise failed to ask for an explanation or to indicate a need for additional enlightenment as a basis for an objection.
Section 321 of the Civil Code provides as follows:
    "After the jury have retired for deliberation if there be a disagreement between them as to any part of the testimony, or if they desire to be informed as to any point of law arising in the case, they may request the officer to conduct them into court, where the information required shall be given in the presence of, or after notice to, the parties or their counsel."
In Security Finance Co. v. Cook, 223 Ky. 124,3 S.W.2d 187, it appeared that counsel had requested that an evidential exhibit be sent to the jury room, which request was refused. We held that the court committed no error in that respect. In Watson v. Watson, 137 Ky. 25, 121. S.W. 626, it was explained that any paper which was proper for the jury to have, and which the jury desired to examine, should be submitted to them in the presence of the court and counsel, but that the better practice was to have the jury return to the courtroom for any additional instructions which could be given in the presence of the counsel for both sides. In Williams v. Watson, 207 Ky. 256,268 S.W. 1067, complaint was made that the court had delivered to the jury certain letters introduced in evidence, but we declined to reverse the judgment for that reason. In L.  N. Ry. Co. v. Berry, 96 Ky. 604, 29 S.W. 449, 16 Ky. Law Rep. 722, it was *Page 667 
held to be within the discretion of the court to permit the jury to take to its room a model produced at the trial which was necessary to elucidate the evidence. In C.  O. Ry. Co. v. Dupee, 67 S.W. 15, 23 Ky. Law Rep. 2349, we decided that the jury was entitled to take the pleadings in the case with them in consultation.
The list of lost articles was contained in both the petition and the answer in this case, and they could have been given to the jury within the ruling in that case. Cf. Newport News  M. V. R. Co. v. Mendell, 34 S.W. 1081, 17 Ky. Law Rep. 1400.
In Abraham  Sons v. Fallis, 210 Ky. 129, 275 S.W. 380, it appeared that a juror entered the courtroom and inquired of the plaintiff's next friend whether the doctor bills of the plaintiff had been paid and was advised that part of them had been paid and part not paid. The presiding judge then sent for the jury and in the presence of counsel admonished the jury not to consider the statement. In Luttrell v. Maysville  Lexington R. R. Co., 18 B. Mon. 291, a witness was called to the jury room and questioned. No opportunity was offered for counsel to object, and the error was held to invalidate the verdict of the jury. In Goode v. Campbell, 14 Bush, 75, one of the jurors wrote a note to the court requesting certain information, which the court gave. As counsel was not consulted or advised, the practice was condemned. In Louisville, Henderson  St. Louis R. Co. v. Morgan, 110 Ky. 740, 62 S.W. 736, 23 Ky. Law Rep. 121, the deposition of a witness had been taken to the jury room. The deposition contained evidence that had been excluded. It was given to the jury over the objection of counsel for the appellant. The action of the court was held to constitute reversible error, and it was saved by the timely objection of counsel.
It is apparent that the court has a discretion in matters of this kind, and, in the absence of objection by counsel we find no reversible error in what was permitted in this case. Indeed, for all that appears, the circumstance may have been beneficial to the appellant. The jury could examine the list and exercise its independent judgment as to the value of each item. The articles were of such character that the knowledge of the jury might well be applied in revising the estimates of the witnesses. The substantial difference between the verdict of the jury and the valuation of the witnesses might be traceable to this fact. However this may be, litigants may not *Page 668 
experiment with a jury and then complain after the event of something that was allowed to pass with their tacit consent, or at least without objection seasonably made. Moore v. Louisville Hydro-Elec. Co., 223 Ky. 710, 4 S.W.2d 701; Hart v. Roth,186 Ky. 535, 217 S.W. 893; Caldwell v. E.F. Spears, 186 Ky. 64,  216 S.W. 83.
7. The final insistence that the verdict of the jury is contrary to the evidence cannot be sustained. There was ample evidence to justify the verdict of the jury. Indeed, the testimony on both sides made it plain that the furniture lost was especially elegant and in excellent condition, and possessed a value beyond the amount allowed by the jury. The credibility of the witnesses must necessarily be judged by the jury, and on controverted questions of value we repose confidence in the finding of a properly instructed jury within the limits of the proof. Civil Code, sec. 126, subsec. 4; Stewart's Adm'r v. L.  N. R. Co., 136 Ky. 717, 125 S.W. 154; Sandy Valley  Elk. Ry. v. Bentley, 161. Ky. 555, 171 S.W. 178; Davis v. Watts, 9 Ky. Op. 169; Schmid's Adm'r v. L.  N. R. Co., 155 Ky. 237, 159 S.W. 786; Lexington  Eastern Ry. Co. v. Sumner, 196 Ky. 796, 245 S.W. 849; L.  N. R. R. Co. v. White Villa Club, 155 Ky. 452, 159 S.W. 983.
The proof fully sustained the verdict, and in fact indicated a value greater than the jury allowed. We find no reversible error in the record.
The judgment is affirmed.